          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

MICHAEL MARTIN                                            PLAINTIFF

v.                     No. 5:17-cv-338-DPM

SUSAN POTTS, Administrator,
Drew County Jail; and MARK
GOBER, Sheriff, Drew County                          DEFENDANTS

                           JUDGMENT
     Martin's complaint is dismissed without prejudice.




                                     D .P. Marshall fr.
                                     United States District Judge
